Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 14-16 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose A terminal, comprising: a temperature sensing unit, a processor and a Specific Absorption Rate (SAR)  sensor; wherein the temperature sensing unit is electrically connected with the processor and 5configured to send a first trigger signal to the processor in response to detecting that a temperature change amount of the SAR sensor exceeds a preset value; the processor is electrically connected with the SAR sensor and configured to send a first temperature control signal to the SAR sensor upon receiving the first trigger signal; and 10the SAR sensor is configured to activate a second-order temperature compensation of the SAR sensor according to the first temperature control signal, and the second-order temperature compensation compensates for baseline data of the SAR sensor together with a first-order temperature compensation of the SAR sensor as recited in claim 1. Claims 2-7 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose A temperature compensation method for a Specific Absorption rate (SAR) sensor of a terminal, comprising: receiving a first trigger signal sent by a temperature sensing unit, wherein the first trigger signal is generated by the temperature sensing unit in response to 20detecting that a temperature change amount of the SAR sensor exceeds a preset value; and sending a first temperature control signal to the SAR sensor according to the first trigger signal, wherein the first temperature control signal is used for instructing the SAR sensor to activate a second-order temperature compensation, and the 26second-order temperature 
The prior art does not disclose A terminal, comprising: a memory configured to store program instructions; and a processor configured to call the program instructions stored in the memory and perform a temperature compensation for a Specific Absorption Rate (SAR) sensor of a terminal, comprising: receiving a first trigger signal sent by a temperature sensing unit, wherein the first trigger signal is generated by the temperature sensing unit in response to detecting that a temperature change amount of the SAR sensor exceeds a preset value; and sending a first temperature control signal to the SAR sensor according to the first trigger signal, wherein the first temperature control signal is used for instructing the SAR sensor to activate a second-order temperature compensation, and the second-order temperature compensation compensates for baseline data of the SAR sensor together with a first-order temperature compensation of the SAR sensor as recited in claim 14. Claims 15-16  depends from allowed claim 14, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Khawand et al (Pat# 10,893,488) disclose Radio Frequency (RF) Power Back-off Optimization For Specific Absorption Rate (SAR) Compliance.

Khawand et al (Pat# 9,871,545) disclose Selective Specific Absorption Rate Adjustment.
Shin et al (Pat# 9,621,222) disclose Electronic Device Having Sensor-combined Antenna Device.
Lin et al (Pat# 8,467,840) disclose Radio-frequency (RF) Device For Wireless Communication System, Of Wireless Communication Device, Has Capacitive Sensing Unit That Is Provided For Sensing Environment Capacitance Within Specified Range Through Radiating Element.
Erkens (Pat# 9,247,504) discloses CAPACITIVE SENSOR DEVICE AND RADIO TRANSCEIVER WITH A CAPACITIVE SENSOR DEVICE AND A METHOD FOR ADJUSTING A TRANSMISSION POWER OF A HANDHELD RADIO TRANSCEIVER .                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867